UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6041



GEORGE MAURICE LEWIS,

                                             Plaintiff - Appellant,

          versus

H. D. UNDERWOOD; M. PFEIFFER; C. HARLAND;
DR. SWEATTER; J. M. JABE; J. C. STEERE;
A. SHILLENGER; DR. OZINA; DR. KENDRICK;
DR. ALSARAAF,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-95-1129-AM)


Submitted:   July 25, 1996                 Decided:   August 7, 1996

Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


George Maurice Lewis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

42 U.S.C. § 1983 (1988) complaint. The district court assessed a

filing fee in accordance with Evans v. Croom, 650 F.2d 521 (4th
Cir. 1981), cert. denied, 454 U.S. 1153 (1982), and dismissed the

case without prejudice when Appellant failed to comply with the fee

order. Finding no abuse of discretion, we deny leave to proceed in

forma pauperis and dismiss the appeal. We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid

the decisional process.




                                                         DISMISSED




                                2